Citation Nr: 9909606	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus of between a left 
shoulder disability and active service. 


CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records including a separation 
examination are negative for complaints, treatment, or 
diagnosis for a left shoulder disability.

In February 1992, the veteran submitted his original claim 
for VA benefits.  He claimed entitlement to service 
connection for a number of disabilities but did not report a 
left shoulder disability.

The veteran was accorded a VA orthopedic examination in June 
1993.  At that time, he reported pain in both shoulders.  He 
reported that he first noted pain in the shoulders in late 
1990 or early 1991.  It was noted that he had been a weight 
lifter during service and was extremely well muscled.  On the 
examination his left shoulder pain was localized in the 
region of the acromioclavicular joint.  There was full range 
of motion.  The diagnosis was bilateral shoulder pain, 
particularly with abduction.  There appeared to be rotator 
cuff tendonitis-equal bilaterally.  There was more pain 
around the acromioclavicular joint on the left.  X-ray 
results showed some bony prominence of the inferior aspect of 
each acromion process, which might cause impingement 
symptoms. The examiner commented that there was no evidence 
of arthritis in the acromioclavicular joint.

In a statement dated in September 1993, from American 
Orthopaedic Associates, it was reported that the veteran had 
been receiving treatment since a motor vehicle accident in 
July 1993.  It was further reported that since that accident 
the veteran had experienced multiple problems.  The diagnoses 
included impingement syndrome of both shoulders.

The veteran was accorded a personal hearing in October 1993.  
At that time, he testified that he had injured both shoulders 
during active service jumping out of trucks.  He also 
testified that he experienced the same symptoms in his left 
shoulder as he did with his service-connected right shoulder.  
He testified that he underwent physical therapy for both 
shoulders during service.  He also related that he had first 
noticed problems with his left shoulder approximately three 
months following separation from service.  

The veteran was accorded a VA joints examination in July 
1997.  At that time, he reported that he injured both 
shoulders when he fell out of a truck and also while power 
lifting.  The veteran reported popping and pain in the 
superior surface of both shoulders.  On examination, there 
was tenderness in the acromioclavicular joint on the left.  
There was decreased internal rotation, otherwise normal left 
shoulder range of motion.  There was tenderness along the 
rotator cuff on the left.  The impression was rotator cuff 
injury, left shoulder.  X-ray results showed a normal left 
shoulder.  

Analysis

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that it is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468; Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service. If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The veteran has not indicated the existence of 
any evidence that, if obtained, would make his claims well 
grounded.  In a report of contact dated in May 1998, he 
reported that he had received no treatment for his left 
shoulder disability since service.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).

The veteran has asserted that his left shoulder disability is 
related to service.  He has reported that he injured his 
shoulder in jumping out of trucks and in power lifting. There 
is no evidence in support of this history.  Nonetheless, the 
veteran would be competent to report injuries he experienced 
in service.  Thus he has satisfied the second prong of the 
Caluza test-evidence of an injury in service.  He has also 
satisfied the first prong of that test, in that the record 
contains diagnoses of current left shoulder disability.

However, there is no competent evidence of a nexus between 
the veteran's left shoulder disability and service.  The 
Court has held that questions of medical diagnosis or 
causation require the expertise of a medical professional.  
Grottveit.  The veteran has related his current left shoulder 
disability to service.  However, as a lay person, he lacks 
the necessary medical expertise to offer an opinion as to 
what is essentially a question of causation.

The Board also notes that the veteran has not reported a 
continuity of symptomatology, so as to establish a nexus 
under the provisions of 38 C.F.R. § 3.303(b).  He has 
reported that he first noticed left shoulder symptomatology 
approximately three months after service.  The available 
record also suggests that there was a gap between the 
veteran's separation from service, and the symptoms of a left 
shoulder disability.  The veteran did not report a left 
shoulder disability on his application for VA benefits in 
February 1992, and the first documented evidence of left 
shoulder disability occurred on the VA examination in June 
1993.  

The veteran's representative has asked that the Board 
consider the Court's decision in Allen v. Brown, 7 Vet. App. 
439 (1995), in which the Court held that secondary service 
connection under the provisions of 38 C.F.R. § 3.310(a) 
(1998), could be established on the basis that a service 
connected disability had aggravated the claimed disability.  
In the instant case, the veteran has submitted no competent 
evidence that the left shoulder disability is in any way 
related to a service connected disability.  The veteran may 
have intended to show such a relationship by asserting that 
the symptoms in his service connected right shoulder were the 
same as those experienced in the left.  This is, however, a 
question of medical causation, and the veteran would not be 
competent to express an opinion on that subject.  Further, 
the mere fact that the veteran may be experiencing similar 
symptoms in his left shoulder as his right, cannot serve as a 
basis, by itself, to supply competent evidence of a nexus.  
Heur v. Brown, 7 Vet. App. 379 (1995) (holding that service 
connected hearing loss in one ear did not supply the missing 
nexus for a claim of service connection for hearing loss in 
the other ear).

Consequently, the Board concludes that the claim for service 
connection for a left shoulder disability is not well 
grounded and must be denied. 38 U.S.C.A. §§ 1110, 1131, 5107.



ORDER

Service connection for a left shoulder disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


